Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 1 of 33 PAGEID #: 1239




                          UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CHRIS WITT, JR.,                                     Case No. 1:19-cv-651
     Plaintiff,                                      McFarland, J.
                                                     Litkovitz, M.J.

       vs.

COMMISSIONER OF                                      REPORT AND
SOCIAL SECURITY,                                     RECOMMENDATION
     Defendant.

       Plaintiff Chris Witt, Jr., brings this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3)

for judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying plaintiff’s applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). This matter is before the Court on plaintiff’s Statement

of Errors (Doc. 12) and the Commissioner’s response in opposition (Doc. 18).

I. Procedural Background

       Plaintiff filed an application for DIB in December 2015 and for SSI in July 2017, alleging

disability since December 7, 2015 due to bipolar disorder, borderline personality disorder, panic

disorder, and agoraphobia. Plaintiff, through counsel, requested and was granted a de novo

hearing before administrative law judge (“ALJ”) Renita Bivens. Plaintiff and a vocational expert

(“VE”) appeared and testified at the ALJ hearing on April 3, 2018. On August 9, 2018, the ALJ

issued a decision denying plaintiff’s DIB and SSI applications. This decision became the final

decision of the Commissioner when the Appeals Council denied review on June 10, 2019.
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 2 of 33 PAGEID #: 1240




II. Analysis

       A. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A)

(DIB), 1382c(a)(3)(A) (SSI). The impairment must render the claimant unable to engage in the

work previously performed or in any other substantial gainful employment that exists in the

national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or
       mental impairment – i.e., an impairment that significantly limits his or her
       physical or mental ability to do basic work activities – the claimant is not
       disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the
       listings in Appendix 1 to Subpart P of the regulations and meets the duration
       requirement, the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant
       is disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four




                                                 2
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 3 of 33 PAGEID #: 1241




steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. The [plaintiff] meets the insured status requirements of the Social Security Act
       through March 31, 2019.

       2. The [plaintiff] has not engaged in substantial gainful activity since December
       7, 2015, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

       3. The [plaintiff] has the following severe impairments: affective disorder,
       posttraumatic stress disorder, anxiety disorder and major depressive disorder (20
       CFR 404.1520(c) and 416.920(c)).

       4. The [plaintiff] does not have an impairment or combination of impairments
       that meets or medically equals the severity of one of the listed impairments in 20
       CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
       404.1526, 416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, [the ALJ] finds that the
       [plaintiff] has the residual functional capacity to perform a full range of work at
       all exertional levels but with the following non-exertional limitations. The
       [plaintiff] is able to understand, remember and carry out simple instructions and
       low-level detailed instructions that are not fast-paced. The [plaintiff] is able to
       adapt to routine changes where duties are static in work process and major
       changes are explained in advanced (sic). The [plaintiff] is able to interact with
       the public and co-workers occasionally on a superficial basis such that any
       interpersonal interaction is limited to the work being performed. The



                                                 3
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 4 of 33 PAGEID #: 1242




       [plaintiff] can have occasional interaction with [a] supervisor or no more than
       one third of the workday. Due to medical conditions and symptoms, the
       [plaintiff] would be off task 8 percent of the work period.

       6. The [plaintiff] is capable of performing past relevant work as a Counter Clerk,
       Laundry/Dry Cleaning, Pet Clerk, Furniture/Hardware Assembler and Stocker.
       This work does not require the performance of work-related activities precluded
       by the [plaintiff]’s residual functional capacity (20 CFR 404.1565 and 416.965).

       7. The [plaintiff] has not been under a disability, as defined in the Social Security
       Act, from December 7, 2015, through the date of [the ALJ’s] decision (20 CFR
       404.1520(f) and 416.920(f)).

(Tr. 17-29).

       C. Judicial Standard of Review

       Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).




                                                 4
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 5 of 33 PAGEID #: 1243




       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

       D. Record Evidence

       1. Mental health treatment history

       Plaintiff sought mental health treatment with Solutions Community Counseling

(Solutions) on December 15, 2015, where plaintiff reported he had been a client previously. (Tr.

345). He reported that he was filing for disability benefits, his attorney had encouraged him to

return to therapy, and he wanted to return to therapy because he found it to be helpful. (Id.).

Plaintiff was assessed with borderline personality disorder per history and bipolar disorder,

current episode depressed, moderate. (Tr. 351). Therapy recommendations were made to

decrease symptoms of depression and anxiety and stabilize mood. (Tr. 351-52).

       Plaintiff was initially evaluated by Lauren Mente, CNP, at Solutions on March 21, 2016.

(Tr. 368-74). She saw plaintiff for medication management. Plaintiff reported a history of

having “struggled with psych[iatric symptoms] since his teens” and receiving “[treatment] on

and off for years.” (Tr. 368). He described his symptoms as depression, mood swings,




                                                 5
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 6 of 33 PAGEID #: 1244




irritability, “lots of ups and downs,” history of anger problems with both verbal and physical

outbursts, and a history of panic attacks and generalized anxiety. At the time of this evaluation,

plaintiff reported that he suffered “a few panic attacks per month” and mild auditory

hallucinations. On mental status examination, his mood was severely depressed and irritable and

moderately anxious and angry. (Tr. 370). Affect was mildly constricted and flat. He

demonstrated moderate memory impairment and mild attention/concentration impairment. Ms.

Mente assessed plaintiff with bipolar disorder, current episode depressed, moderate; borderline

personality disorder; and panic disorder without agoraphobia. (Tr. 371). Ms. Mente prescribed

Trileptal and recommended additional therapeutic interventions. (Id.).

       Plaintiff was hospitalized from October 10 to 14, 2016 for treatment of recurrent major

depression, posttraumatic stress disorder (PTSD), and borderline personality disorder. (Tr. 595-

620). He was seen and evaluated by a multidisciplinary treatment team. (Tr. 595). His primary

complaints included “agitation, anxiety, anxiety attacks, avoidance of crowds, concern about

health problems, depression worse, difficulty sleeping, fear of going crazy, fear of impending

doom, fearfulness, feeling depressed, feeling suicidal, financial problems, flashbacks, increased

irritability, poor concentration, relationship difficulties, stressed at work, tearfulness and trauma

recollections” with gradual worsening of symptoms since onset several months prior. (Tr. 596).

He was prescribed Lamictal for mood stabilization, Lorazapam, Risperdal for “mood, sleep and

anger,” and Topamax for “weight loss and mood.” (Tr. 596-97).

       When plaintiff saw Ms. Mente a few days after his discharge, he reported that the

medication changes were helpful, his depression had “lifted a little,” his anxiety was much




                                                  6
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 7 of 33 PAGEID #: 1245




improved, and his mood was “fairly good.” (Tr. 698). Ms. Mente adjusted plaintiff’s

medications. (Tr. 698-99). When seen by Ms. Mente in November 2016, plaintiff reported his

depression was improving but he described auditory hallucinations, fair moods, some issues with

impulsiveness (“bad verbal argument with his sister”), and “lots of anxiety and pre-panic

attacks.” (Tr. 695). Mental status examination findings were normal except for anxious mood

and flat affect. Ms. Mente did not change plaintiff’s medications because she wanted to give

Lamictal some time to work. (Tr. 692-95).

       Ms. Mente completed a form for Butler County Department of Job & Family Services on

December 19, 2016. (Tr. 621/1067). She opined that plaintiff was unable to work due to bipolar

disorder and panic disorder causing clinically significant impairment of plaintiff’s ability to

function in social and occupational settings, communicate with others, and perform tasks. (Tr.

621). Ms. Mente also submitted a letter on that date indicating that plaintiff was disabled

effective December 19, 2016 through December 18, 2017. (Tr. 622).

       According to a mental health transfer summary dated February 17, 2017, plaintiff was to

be transferred within Solutions to begin receiving treatment at an increased level of care termed

“SPMI” (serious and persistent mental illness). (Tr. 680). Although plaintiff’s overall progress

in treatment was “improved,” he had not met his goals. (Id.).

       When Ms. Mente saw plaintiff on November 28, 2017, she noted that he had undergone

gastric sleeve surgery on April 17, 2017 and had lost a total of 105 pounds since November

2016. (Tr. 922). Plaintiff reported continued anxiety and paranoia and “bad” depression. (Id.).

Ms. Mente found that plaintiff did not deal with any type of stressors well and became panicky




                                                 7
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 8 of 33 PAGEID #: 1246




and almost unable to function. He felt helpless and stated he could not even function sufficiently

to figure out where to begin with housing paperwork in preparation for an anticipated move.

Any type of stressor such as having to fill out paperwork was very upsetting and caused extreme

anxiety. He struggled with panic attacks and going to different public places. He was paranoid

about leaving his home and found it difficult to do so, and he feared leaving home without his

mother. On mental status examination, plaintiff was disheveled and his affect was flat. (Tr.

924). Ms. Mente indicated that his primary diagnosis was worsening. (Tr. 926). Her treatment

plan was to increase Lamictal and add a new diagnosis of agoraphobia with panic disorder. (Tr.

926-27).

       Ms. Mente wrote a letter dated November 28, 2017, reporting that plaintiff presently

received therapy, case management, and pharmacological management services at Solutions.

(Tr. 885). She wrote that she had added the diagnosis of agoraphobia with panic disorder on

that date to his current diagnoses of bipolar I disorder, current episode depressed, moderate

severity and borderline personality. Ms. Mente wrote that plaintiff’s symptoms caused

“clinically significant impairment in his ability to function in social and occupational areas of

functioning.” (Id.).

       On January 30, 2018, Ms. Mente completed a Mental Impairment Questionnaire. (Tr.

978-83). She indicated that she had seen plaintiff once every one to two months between March

21, 2016 and January 30, 2018. (Tr. 978). He received medication management, therapy, and

case management services. His medication side effects included sedation, weight gain, and

grogginess. She opined that his prognosis was “fair, depending on compliance with treatment




                                                 8
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 9 of 33 PAGEID #: 1247




and medications.” His symptoms included anhedonia or pervasive loss of interest in almost all

activities; appetite disturbance with weight change; decreased energy; thoughts of suicide;

feelings of guilt or worthlessness; generalized persistent anxiety; mood disturbance; difficulty

thinking or concentrating; persistent disturbances of mood or affect; emotional withdrawal or

isolation; bipolar syndrome with a history of both manic and depressive episodes; hallucinations;

and emotional lability. (Tr. 979).

       Ms. Mente assessed plaintiff’s mental abilities and aptitudes needed to do unskilled work.

She opined that plaintiff had no useful ability to function in the areas of maintaining regular

attendance; being punctual within customary, usually strict tolerances; and completing a normal

workday and work week without interruptions from psychologically-based symptoms. (Tr. 980).

She also found that plaintiff was unable to meet competitive standards in remembering work-like

procedures; understanding, remembering, and carrying out very short and simple instructions;

maintaining attention for two-hour segments; sustaining an ordinary routine without special

supervision; responding appropriately to changes in a routine work setting; dealing with normal

work stress; and being aware of normal hazards and taking appropriate precautions. (Tr. 980).

As the basis for these limitations, Ms. Mente explained that plaintiff last worked in December

2015 and he suffered from ongoing severe depression, anxiety, suicidal thoughts, agoraphobia,

easy distractibility, and inability to concentrate. She indicated that treatment was ongoing with

medication adjustments and therapy.

       Ms. Mente also opined that plaintiff had impairments in the mental abilities and aptitudes

needed to do semiskilled and skilled work. (Id.). Ms. Mente opined that plaintiff was seriously




                                                 9
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 10 of 33 PAGEID #: 1248




 limited, but not precluded, in his ability to understand, remember, and carry out detailed

 instructions and set realistic goals or make plans independently of others. (Id.). She opined that

 plaintiff was unable to meet competitive standards in the area of dealing with the stress of

 semiskilled and skilled work. To support these limitations, Ms. Mente explained that plaintiff

 had “[o]ngoing [symptoms] of anxiety, depression, agoraphobia. Clinical depression to the

 extent that [he] is not able to leave his home for days [at] a time.” (Id.). Finally, Ms. Mente

 opined that plaintiff had the following limitations in the mental abilities and aptitudes needed to

 do particular types of jobs: seriously limited but not precluded in his ability to interact

 appropriately with the general public; maintain socially appropriate behavior; and use public

 transportation. (Tr. 981). She opined that plaintiff was unable to meet competitive standards in

 his ability to adhere to basic standards of neatness and cleanliness. Ms. Mente explained that

 plaintiff had severe anxiety which continued to cause problems with interacting with the public

 and he also had symptoms of agoraphobia. (Id.). Ms. Mente opined that plaintiff would miss

 more than four days of work per month due to his impairments or treatment. (Tr. 983).

        2. Consulting evaluating psychologist Dr. Vonderhaar

        Dr. William Vonderhaar, Ph.D., examined plaintiff for disability purposes on February 8,

 2016. (Tr. 702-08). Plaintiff complained that his last job ended in December of 2015 because he

 had a “disagreement with the boss,” and he added that many of his periods of employment in the

 past had ended because of disagreements or arguments with supervisors or coworkers. (Id.).

 Plaintiff reported that he had been hospitalized for psychiatric reasons at least ten times. (Tr.

 703). He estimated that he had held 30 different jobs in his life. (Tr. 704). He reported that he




                                                   10
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 11 of 33 PAGEID #: 1249




 had been jailed at least three different times on domestic violence charges related to various

 physical altercations with live-in boyfriends. He reported that he had panic attacks and could act

 impulsively, which led him to verbally attack people and had led to many job losses. (Tr. 703).

 At the time of the evaluation, he was not taking any prescribed medications. (Tr. 706).

        On mental status examination, plaintiff did not demonstrate signs of anxiety, tension,

 nervousness, frustration, resentment, sadness, depression, or crying behavior. (Tr. 705). Dr.

 Vonderhaar found that plaintiff was cooperative throughout the evaluation, he did not display

 signs of behavioral abnormalities, and there were no signs of acute mental illness. (Tr. 707). Dr.

 Vonderhaar opined that plaintiff demonstrated symptomology suggestive of persistent depressive

 disorder (dysthymia), which was his final diagnosis. (Tr. 707, 708). Dr. Vonderhaar concluded

 that plaintiff’s mental ability to relate to others, including fellow workers and supervisors, could

 be considered to be “negatively influenced”; his ability to understand, remember, and follow

 instructions did not appear to be negatively influenced; he would be able to understand and

 remember to follow simple instructions for any task that he felt motivated and interested in

 performing; his ability to maintain attention, concentration, persistence, and pace to perform

 routine tasks could be negatively influenced at times, and in particular plaintiff’s ability to

 maintain persistence and pace to perform routine tasks may depend on his level of motivation

 and interest in a particular vocational endeavor; and plaintiff’s ability to withstand the stress and

 pressures associated with day-to-day work activity may, at times, be negatively influenced. (Tr.

 707-08).




                                                  11
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 12 of 33 PAGEID #: 1250




        3. State agency reviewing psychologists, Drs. Hill and Malloy

        State agency psychologist Mary K. Hill, Ph.D., reviewed plaintiff’s file in February 2016

 and concluded that he was mildly restricted in activities of daily living; experienced moderate

 difficulties in maintaining social functioning; had moderate difficulties in maintaining

 concentration, persistence, or pace; and had experienced no episodes of decompensation of

 extended duration. (Tr. 84). Dr. Hill found that plaintiff’s reports of problems with

 concentration were not consistent with his performance at the consultative evaluation and that

 the medical evidence of record showed plaintiff had adequate memory and concentration. (Tr.

 85). Dr. Hill found that plaintiff would be capable of completing 3 to 4-step tasks in an

 environment that has flexible production standards and schedules, and he retained the capacity to

 interact superficially with the general public, co-workers, and supervisors. (Tr. 87). She found that

 plaintiff should work in jobs where the duties are relatively static and changes can be explained

 ahead of time, and major changes would need to be gradually implemented to allow him to

 adjust. (Tr. 87). State agency psychologist, Kathleen Malloy, Ph.D., affirmed Dr. Hill’s

 assessment upon reconsideration in May 2016. (Tr. 98-102).

        E. Specific Errors

        On appeal, plaintiff alleges that the ALJ erred by (1) failing to properly evaluate the

 medical opinions of plaintiff’s treating mental health nurse practitioner, Lauren Mente, CNP, and

 (2) failing to take into account that plaintiff’s symptoms varied over time. (Doc. 12).




                                                  12
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 13 of 33 PAGEID #: 1251




          1. The ALJ’s evaluation of CNP Mente’s opinions

                   a. Plaintiff’s DIB application

          Plaintiff alleges as his first assignment of error that the ALJ erred by giving Ms. Mente’s

 opinions “little” weight. (Doc. 12). The Commissioner must consider evidence from all

 “medical sources,” SSR 06-03p, 2006 WL 2329939, *1 (August 9, 2006), which refers to both

 “acceptable medical sources” and health care providers who are not “acceptable medical

 sources.” Id. (citing 20 C.F.R. §§ 404.1502, 416.902) 1; Id. at *4 (the Commissioner must

 “consider all of the available evidence in the individual’s case record in every case”). Licensed

 physicians and licensed or certified psychologists are “acceptable medical sources.” Id. at *1-2

 (citing 20 C.F.R. §§ 404.1513(a), 416.913(a)). 2 Under the Social Security regulations, “a written

 report by a licensed physician [or psychologist] who has examined the claimant and who sets

 forth in his report his medical findings in his area of competence . . . may constitute substantial

 evidence . . . adverse to the claimant” in a disability proceeding. Lee v. Comm’r of Soc. Sec., 529

 F. App’x 706, 713 (6th Cir. 2013) (quoting Richardson, 402 U.S. at 402). In addition, the



 1
   SSR 06-03p has been rescinded in keeping with amendments to the regulations that apply to claims filed on or
 after March 27, 2017, and the rescission is effective for claims filed after that date. 82 FR 15263-01, 2017 WL
 1105348 (March 27, 2017). Sections 404.1502 and 416.902 were amended effective March 27, 2017, after plaintiff
 filed his claim for DIB and before plaintiff filed his claim for SSI. Under the regulations as amended effective
 March 27, 2017, a nurse practitioner is considered an “acceptable medical source.” See 20 C.F.R. §§ 404.1502
 (a)(7), 416.902(a)(7) (March 27, 2017). See also Sutton v. Berryhill, 358 F. Supp. 3d 162, 168 n. 4 (D. Mass. 2019).
 Because plaintiff’s DIB claim was filed before the effective date of the rescission, SSR 06-3p and former §
 404.1502 apply to his DIB claim. SSR 06-03p does not apply to plaintiff’s SSI claim, which was filed after the
 effective date of the rescission, and that claim is governed by § 416.902 as amended. Plaintiff’s SSI claim is
 therefore addressed separately infra.

 2
   Sections 404.1513 and 416.913 were amended effective March 27, 2017. The prior version of § 404.1513 applies
 to plaintiff’s DIB claim filed in 2015. For claims filed on or after March 27, 2017, including plaintiff’s SSI claim
 filed in July 2017, all medical sources, not just acceptable medical sources, can make evidence that the Social
 Security Administration categorizes and considers as medical opinions. 82 FR 15263-01, 2017 WL 1105348
 (March 27, 2017).

                                                          13
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 14 of 33 PAGEID #: 1252




 opinions of non-examining state agency medical and psychological consultants are weighed in

 accordance with the factors listed under 20 C.F.R. § 404.1527(c).

        A certified nurse practitioner like Ms. Mente is not an “acceptable medical source” under

 former § 404.1513, but instead she is a “medical source” who falls into the category of “other

 source.” 20 C.F.R. § 404.1513(d)(1); see also SSR 06-03p, 2006 WL 2329939, at *2 (nurse

 practitioners are “‘[m]edical sources’ who are not ‘acceptable medical sources’”). For claims

 filed prior to March 27, 2017, only “acceptable medical sources” as defined under 20 C.F.R. §

 404.1513(a) can provide evidence which establishes the existence of a medically determinable

 impairment, give medical opinions, and be considered treating sources whose medical opinions

 may be entitled to controlling weight. SSR 06-03p, 2006 WL 2329939, at *2. Information from

 “other sources” cannot establish the existence of a medically determinable impairment, but

 information they give “may provide insight into the severity of the impairment(s) and how it

 affects the individual’s ability to function.” Id. Their opinions “are important and should be

 evaluated on key issues such as impairment severity and functional effects, along with the other

 relevant evidence in the file.” Id. at *3.

        The same factors that apply to the evaluation of medical opinions of “acceptable medical

 sources” are also applicable to opinion evidence provided by “other sources.” Id. at *4 (citing 20

 C.F.R. 404 1527(d)). Factors to be considered in evaluating opinions from “other sources” who

 have seen the claimant in their professional capacities include how long the source has known

 the individual; how frequently the source has seen the individual; how consistent the opinion of

 the source is with other evidence; how well the source explains the opinion; whether the source




                                                 14
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 15 of 33 PAGEID #: 1253




 has a specialty or area of expertise related to the individual’s impairment; and any other factors

 that tend to support or refute the opinion. Id. at *4-5. See also Cruse v. Commissioner of Social

 Sec., 502 F.3d 532, 541 (6th Cir. 2007). Not every factor will apply in every case. SSR 06-03p,

 2006 WL 2329939, *5. The ALJ “should explain the weight given to opinions from these ‘other

 sources,’ or otherwise ensure that the discussion of the evidence in the determination or decision

 allows a claimant or subsequent reviewer to follow the [ALJ’s] reasoning, when such opinions

 may have an effect on the outcome of the case.” SSR 06-03p, 2006 WL 2329939, at *6

 (emphasis added).

         The fact that a medical opinion is from an “acceptable medical source” is one factor that

 may warrant giving greater weight to that opinion than the opinion of a “medical source” who is

 not an “acceptable medical source.” Id. at *5. This is because “acceptable medical sources” are

 “the most qualified health care professionals.” Id. (citing 65 FR 34955, dated June 1, 2000). But

 “it may be appropriate” under the facts of a particular case “to give more weight to the opinion of

 a medical source who is not an ‘acceptable medical source’ if he or she has seen the individual

 more often than the treating source and has provided better supporting evidence and a better

 explanation for his or her opinion.” Id. at *5. 3

         The ALJ gave Ms. Mente’s assessments of plaintiff’s mental impairments “little weight”

 on several grounds. Initially, the ALJ properly found that Ms. Mente’s December 2016 opinion

 that plaintiff was disabled and unable to work for at least one year starting on that date is an




         3
            Mental health case managers also are not “acceptable medical sources” and instead fall into the category
 of “other sources.” See former 20 C.F.R. §§ 416.913(d), 404.1513(d) (effective Sept. 3, 2013 to March 26, 2017).


                                                         15
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 16 of 33 PAGEID #: 1254




 opinion reserved to the Commissioner under the applicable DIB regulation, and her November

 2017 letter was a similar type of opinion. (Tr. 24, citing 20 C.F.R. §§ 404.1527(d)) 4 (opinions

 that a claimant is disabled are reserved to the Commissioner because they are “administrative

 findings that are dispositive of a case”). Second, the ALJ found that although she had a treating

 relationship with the plaintiff, Ms. Mente is not an “acceptable medical source” under the

 applicable rules and regulations. (Tr. 24). But although there are circumstances where the ALJ

 would be justified in affording a certified nurse practitioner’s opinion less weight than the

 opinion of an “acceptable medical source,” see SSR 06-03p, 2006 WL 2329939, at *5, the ALJ

 did not cite substantial evidence that supports giving the January 2018 opinion of Ms. Mente,

 plaintiff’s long-term treating mental health care provider, “little weight” based on her relative

 qualifications or any of the other reasons that the ALJ cited.

         First, the ALJ found that Ms. Mente’s opinions “appear extreme in consideration of

 [plaintiff’s] appearance at the consultative examination; his acknowledgement of his ability to

 perform activities of daily living; the stabilization of his symptoms after his hospitalization in

 December 2016; his statements that his more recent lack of personal care were [sic] not related to

 his depression; his described activities (going to the gym twice per week and taking a trip with

 his sister)”; and other providers’ objective findings of euthymic mood and normal orientation,

 memory, and concentration. (Tr. 24-25). Second, the ALJ found that that Ms. Mente’s

 assessment was inconsistent with mental status findings from a 2018 examination by Ms. Mente

 and with the opinion of another mental health treatment provider at Butler Behavioral Health


         4
           The ALJ also incorrectly cited 20 C.F.R. § 416.927(d) for this proposition. (Tr. 24). Section 416.927(d)
 does not apply to plaintiff’s SSI claim filed after March 27, 2017. Instead, as discussed infra, the rules in §
 416.920c apply. 20 C.F.R. § 416.920c.

                                                         16
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 17 of 33 PAGEID #: 1255




 Services (BBHS) that plaintiff did not meet the criteria for bipolar disorder. (Tr. 25). Third, the

 ALJ found that Ms. Mente’s assessments were inconsistent with the “overall examinations” of

 the physicians who saw plaintiff for treatment of his physical impairments. (Tr. 25). However,

 while the ALJ gave several reasons for giving Ms. Mente’s January 2018 opinion “little” weight,

 the record considered as a whole does not substantially support the ALJ’s decision.

        Initially, the ALJ found that Ms. Mente’s opinions “appear extreme in consideration of

 [plaintiff’s] appearance at the consultative examination” of one-time examining psychologist Dr.

 Vonderhaar in February 2016, very soon after the alleged onset date and before plaintiff began

 treating with Ms. Mente. (Tr. 702-08). The ALJ did not reasonably rely on a snapshot of

 plaintiff’s mental health from Dr. Vonderhaar’s one-time evaluation to discount Ms. Mente’s

 assessment, which she formulated after regularly treating plaintiff for nearly two years. “Since

 the level of functioning at any specific time may seem relatively adequate or, conversely, rather

 poor, proper evaluation of plaintiff’s mental impairments must take into account variations in

 levels of functioning in determining the severity of [his] impairments over time.” Bostick v.

 Commr. of Soc. Sec., No. 1:16-cv-849, 2017 WL 3495258, at *11 (S.D. Ohio Aug. 15, 2017)

 (Litkovitz, M.J.) (citing 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(D)(2)), report and

 recommendation adopted, 2017 WL 4129645 (S.D. Ohio Sept. 15, 2017) (Black, J.). The ALJ

 did not consider plaintiff’s appearance at Dr. Vonderhaar’s examination in light of the entire

 record showing that plaintiff required psychiatric hospitalization, a higher level of care for

 persistent and serious mental illness, and adjustments to his medications during the subsequent

 years of treatment by Ms. Mente. It was not reasonable for the ALJ to rely on plaintiff’s




                                                  17
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 18 of 33 PAGEID #: 1256




 appearance at Dr. Vonderhaar’s one-time examination in February 2016, prior to the date

 plaintiff first saw Ms. Mente, to discount the treating provider’s assessment issued two years

 later.

          Second, the ALJ did not reasonably rely on Ms. Mente’s findings from one mental status

 examination in March 2018 to discount the treating mental health provider’s assessment of

 plaintiff’s mental functioning. (Tr. 25, citing Tr. 1039-41). The ALJ determined that those

 findings showed that plaintiff “retained most of his functionality” and that his “primary diagnosis

 [was] stable.” (Id.). The ALJ took into account the normal findings from that examination but

 failed to acknowledge the abnormal findings that Ms. Mente made on that same date. These

 included findings that plaintiff appeared disheveled and his affect was flat and depressed. (Tr.

 1039). Nor did the ALJ acknowledge that Ms. Mente concluded that plaintiff’s agoraphobia was

 worsening and she increased his dose of hydroxyzine, an anti-anxiety medication. 5 (Tr. 1041).

          Further, the ALJ did not consider the results of this one mental status examination in the

 context of the numerous other findings Ms. Mente made over the course of two years of treating

 plaintiff. Ms. Mente’s treatment records disclose that her mental health examinations

 consistently yielded abnormal findings that the ALJ neglected to consider when evaluating Ms.

 Mente’s January 2018 assessment. These findings are consistent with Ms. Mente’s assessment

 of debilitating mental limitations and, when read as a whole and in conjunction with the

 remaining evidence of record, do not substantially support the ALJ’s finding that Ms. Mente’s

 opinion was unsupported. (Tr. 25).



          5
          See https://www.mayoclinic.org/drugs-supplements/hydroxyzine-oral-route/proper-use/drg-
 20311434?p=1.

                                                      18
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 19 of 33 PAGEID #: 1257




        The treatment records disclose that at his initial evaluation with Ms. Mente at Solutions

 in March 2016, plaintiff appeared unkempt and he reported mild auditory hallucinations. (Tr.

 368-74). On mental status examination, his mood was severely depressed and irritable, he was

 moderately anxious and angry, and his affect was mildly constricted and flat. His memory was

 moderately impaired and his attention/concentration was mildly impaired.

        Plaintiff was subsequently hospitalized from October 10 to 14, 2016, for treatment of

 major depression, PTSD, and borderline personality disorder. (Tr. 595-620). Plaintiff reported a

 history of six inpatient psychiatric admissions with the most recent having occurred in 2010. He

 presented with an increased sense of worthlessness and suicidal ideation with a plan to overdose,

 and he reported anhedonia, mild auditory hallucinations, and mild paranoia of neighbors. (Tr.

 620). When examined on October 13, 2016, his mood was depressed, his affect range was

 restricted, and his affect reactivity was blunted. Plaintiff was prescribed risperidone for mood,

 anger and sleep, Lamictal 25 mg for mood stabilization, Lorazepam for anxiety, and Topamax

 twice daily for mood augmentation and weight loss. (Tr. 596). Plaintiff reported prior to

 discharge that he believed the medication had helped his impulsive anger, but he still had

 concerns about it. (Tr. 611). On mental status examination, his mood was depressed, range was

 constricted, and reactivity was blunted. (Tr. 612).

        Following his hospitalization, plaintiff reported to Ms. Mente that the medication changes

 made during his hospitalization were helpful, his depression had lifted a little, and his anxiety

 was much improved. (Tr. 698). On mental status examination, his mood was depressed and his

 affect was flat. (Tr. 698-99). In November 2016, plaintiff reported to Ms. Mente that his




                                                  19
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 20 of 33 PAGEID #: 1258




 depression was better but he continued to have auditory hallucinations; he had some issues with

 impulsiveness; and he was having “lots of anxiety and pre-panic attacks” but was using Ativan

 only a few times per week per Ms. Mente’s recommendation. (Tr. 695). On mental status

 examination, findings were mostly normal but his mood was anxious and his affect was flat.

 (Id.). Plaintiff reported later that month that he had been having a lot of anxiety due to his

 neighbors, but since the weather had turned colder they were not out as much. (Tr. 692). He

 continued to have auditory hallucinations, but Ms. Mente wanted to give Lamictal some time to

 work rather than adjust his medications. (Id.).

        Ms. Mente opined in December 2016 that plaintiff’s diagnosed conditions of bipolar

 disorder and panic caused clinically significant impairment in his ability to function and perform

 tasks in social and work settings and to communicate with others, which rendered him unable to

 work, attend school, or complete community service from December 2016 to 2017. (Tr. 621-

 22). In February 2017, plaintiff was transferred to a higher care level at Solutions and assigned a

 case manager, Brittany Martin. (Tr. 680). Plaintiff reported being more moody and irritable

 lately as well as impatient; his depression was fair; he had been started on the medication BuSpar

 two weeks earlier due to increased anxiety; and on mental status examination, his mood was

 anxious and his affect was slightly flat and slightly anxious. His BuSpar dose was increased to

 10 mg twice daily. (Tr. 677)

        In July 2017, plaintiff reported worsening depression and anxiety. (Tr. 641). He was

 struggling to get out of bed and his personal hygiene was suffering. He was having some

 suicidal thoughts at times and some issues with anger, and he was “easily irritable.” On mental




                                                   20
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 21 of 33 PAGEID #: 1259




 status examination, he had poor eye contact and his affect was flat and depressed. (Tr. 642-43).

 Ms. Mente indicated that plaintiff had worsening bipolar disorder and panic disorder without

 agoraphobia. (Tr. 644). She increased the BuSpar dose to 20 mg twice daily. (Tr. 645).

        In August 2017, plaintiff complained of worsening depression and reported he was

 having a difficult time getting out of bed and out of the house. (Tr. 631). He felt that his

 personal hygiene was suffering because of his symptoms. He stated that he walked his dog twice

 daily for 15 minutes in a field behind his house where there were no other people, indicating he

 could not walk in areas where other people were due to his high level of anxiety. He reported he

 had one panic attack since his last visit two weeks earlier on July 23, occasional suicidal

 thoughts, and worse memory problems. (Id.). On mental status examination, he had poor eye

 contact, his appearance was disheveled, and his affect was flat and depressed. (Tr. 632-33). Ms.

 Mente opined that plaintiff’s primary diagnosis of bipolar disorder was worsening, and his panic

 disorder without agoraphobia was stable. (Tr. 634). She increased plaintiff’s Risperdal for

 bipolar depression. (Tr. 635).

        In November 2017, plaintiff reported that an increase in Risperdal was not helpful and a

 prior increase in BuSpar was only mildly helpful, and he continued to have a lot of anxiety and

 paranoia. (Tr. 934). He went into a panic-like state when door to door salesmen came to his

 home. He was anxious and did not want to leave his house. He avoided going to the store and

 had his family shop for him if possible. He tried to have his mom walk the dog to avoid going

 outside. He was having frequent suicidal thoughts but without plan or intent. (Id.). On mental

 status examination, his affect was flat and depressed. (Tr. 936). Ms. Mente found that his




                                                  21
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 22 of 33 PAGEID #: 1260




 bipolar disorder and panic disorder without agoraphobia were worsening, and she would

 consider a diagnosis of agoraphobia. (Tr. 937-38). She increased BuSpar to 30 mg twice daily.

 (Tr. 938).

        Later than month, Ms. Mente reported that plaintiff had undergone gastric sleeve surgery

 in April 2017 and had lost 105 pounds since November 2016. (Tr. 922). He felt that an increase

 in BuSpar at his last visit had made little difference. He wanted to move to a different county,

 but he felt hopeless and could not function enough to figure out where to begin with housing

 paperwork. Plaintiff did not deal with any type of stressors well; he became panicky and almost

 unable to function; any type of stressor such as needing to fill out paperwork was very upsetting

 and caused extreme anxiety; and he struggled with panic attacks and found it difficult to leave

 his house. (Tr. 923). He was paranoid about leaving his house and feared leaving it without his

 mother. He would go into a panic very quickly if he could not see his mother when out in public.

 He was seeing a therapist, Gretchen Meyers, PCC, once to twice weekly. (Tr. 922-23). On

 mental status examination, his appearance was disheveled. (Tr. 924). His affect was flat. (Tr.

 924). His bipolar disorder was assessed as worsening. (Tr. 925-26). A new diagnosis of

 agoraphobia with panic disorder was added. (Tr. 926). As of November 28, 2017, plaintiff’s

 diagnoses included agoraphobia with panic disorder; bipolar I disorder, current episode

 depressed, moderate severity; agoraphobia with panic disorder; and borderline personality. (Tr.

 885). Ms. Mente opined that his symptoms caused clinically significant impairment in his ability

 to function in social and occupational areas of functioning. (Id.).




                                                 22
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 23 of 33 PAGEID #: 1261




          In January 2018, Ms. Mente reported that plaintiff’s severe anxiety and depression

 continued. (Tr. 1055). He reported his agoraphobia was “really bad” and his anxiety was

 making it hard to leave the house. Risperdal caused sedation, which was tolerable. His mother

 was present during the evaluation and reported that plaintiff’s depression seemed slightly

 improved. He had panic attacks every time he left the house and was not able to leave without a

 family member by his side. He had ongoing problems with difficulty concentrating. (Id.). On

 mental status examination, he appeared disheveled and his affect was flat and depressed. (Tr.

 1058). Ms. Mente assessed his agoraphobia as worsening and his bipolar disorder as stable. (Tr.

 1060).

          In February 2018, after plaintiff transferred from Ms. Meyers to a new individual

 therapist, Ntatu North, MFT, plaintiff reported that he had stopped associating with people other

 than his mother and his sister because he got “into trouble” when he was with other people. (Tr.

 1045-47). During a needs assessment by his case manager that same month, plaintiff reported

 that he needed to work on his personal hygiene, which plaintiff stated he did not think he had

 been neglecting because he was depressed but because he had nothing to do. (Tr. 1053).

 Plaintiff’s case manager educated plaintiff about creating a hygiene chart.

          In March 2018, Ms. Mente reported that plaintiff had complained about “ongoing severe

 anxiety and depression” at his last visit. (Tr. 1036). A trial of the medication hydroxyzine did

 not provide any relief. Plaintiff reported that he was more easily distracted, and this was

 significantly worse during periods of higher anxiety. Symptoms of agoraphobia continued and

 he had panic attacks almost every time he left the house. He did not think he could leave the




                                                 23
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 24 of 33 PAGEID #: 1262




 house without his mother at his side. He was having nightmares about mowing the grass, which

 was his responsibility, and his anxiety got much worse as the weather got warmer. He continued

 to have problems with motivating and with “going days without showering.” He was having

 suicidal thoughts at times but without any specific plans or intent. (Id.). On mental status

 examination, he appeared disheveled and his affect was flat and depressed. (Tr. 1039). Ms.

 Mente diagnosed his bipolar disorder as stable and his agoraphobia as worsening. (Tr. 1041).

 She increased the dosage of hydroxyzine as needed for anxiety/panic attacks. (Tr. 1041).

        Thus, while Ms. Mente’s treatment records disclose some normal findings, they also

 consistently show numerous abnormal mental status examination findings and other evidence of

 debilitating mental health symptoms that the ALJ neglected to consider when evaluating Ms.

 Mente’s assessment of plaintiff’s mental functioning. The ALJ did not take into account the

 abnormal findings Ms. Mente consistently documented in her treatment notes, but instead the

 ALJ chose select portions of the medical record to discredit Ms. Mente’s assessment and failed

 to perform a proper analysis of the medical evidence under agency regulations and controlling

 case law. See Germany-Johnson v. Commissioner of Social Sec., 313 F. App’x 771, 777 (6th

 Cir. 2008) (the ALJ’s non-disability finding was not supported because, among other reasons, the

 ALJ cited only “normal” findings of two non-treating doctors to “refute the severity of the

 claimant’s diagnoses” and “was selective in parsing the various medical reports”). Ms. Mente’s

 treatment records, considered as a whole, corroborate her findings of debilitating mental health

 symptoms. The ALJ erred by relying on isolated findings from one treatment session to discount

 Ms. Mente’s January 2018 assessment.




                                                 24
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 25 of 33 PAGEID #: 1263




        The ALJ also gave Ms. Mente’s assessment “little” weight on the ground it was

 inconsistent with an opinion concerning plaintiff’s correct diagnosis offered by a mental health

 treatment provider at BBHS. (Tr. 25). The ALJ found that the BBHS provider opined in

 September 2017 that plaintiff “did not meet criteria for bipolar disorder, as he is able to

 distinguish between mania and symptoms of PTSD.” (Tr. 25 citing Tr. 1005-06). But the ALJ

 did not accurately construe the BBHS records. BBHS counselors opined at plaintiff’s initial

 comprehensive assessment in August 2017 that plaintiff did not “clearly” meet the criteria for

 bipolar disorder and they could not make an accurate diagnosis due to the similarity between the

 symptoms of mania and PTSD. (Tr. 1005). The ALJ did not explain why these providers’

 uncertainty about plaintiff’s correct diagnosis should impact Ms. Mente’s assessment of

 plaintiff’s mental functioning.

        The ALJ’s focus on the correct diagnosis is especially puzzling since in evaluating

 plaintiff’s DIB claim under the applicable regulations, the ALJ should have considered the

 opinions of the BBHS licensed professional counselors and licensed social workers only to the

 extent they showed the severity of plaintiff’s impairments and shed light on how plaintiff’s

 impairments affected his ability to work. See SSR 06-03p; 20 C.F.R. § 404.1513(d). See also

 McKinney v. Commr. of Soc. Sec., No. 2:15-cv-2351, 2016 WL 1463992, at *7 (S.D. Ohio Apr.

 14, 2016), report and recommendation adopted, 2016 WL 3097152 (S.D. Ohio June 3, 2016)

 (licensed professional counselors are not “acceptable medical sources” under the regulations);

 Amer v. Commr. of Soc. Sec., No. 1:13-cv-282, 2014 WL 1338115, at *9 n. 8 (S.D. Ohio Apr. 2,

 2014), report and recommendation adopted, 2014 WL 1670082 (S.D. Ohio Apr. 24, 2014)




                                                  25
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 26 of 33 PAGEID #: 1264




 (citing 20 C.F.R. §§ 404.1513(a), 416.913(a)) (licensed social workers are not “acceptable

 medical sources” and instead fall into the category of “other sources”). But rather than

 considering their findings and opinions for these purposes, the ALJ ignored information and

 findings in the BBHS comprehensive assessment related to plaintiff’s mental functioning,

 including plaintiff’s reports that he could not take trash out if neighbors were out because he did

 not want people to look at him or be around him due to his anxiety; that his depression made him

 miserable and he felt hopeless, he did not want to get out of bed, and he questioned everything

 that he had to do because he did not want to do any of it; he had difficulty taking showers; and he

 experienced auditory hallucination approximately once monthly and panic attack at least once

 weekly that lasted from 30 to 45 minutes. (Tr. 1001). The ALJ also did not consider BBHS

 findings that plaintiff’s mood/affect was depressed and anxious, his thought process was racing

 with flight of ideas, and he did not make eye contact. (Tr. 999). By improperly focusing on

 whether plaintiff had been correctly diagnosed, the ALJ failed to consider evidence of plaintiff’s

 mental functioning provided by other sources that appears to be consistent with Ms. Mente’s

 assessment.

        Further, the ALJ found that Ms. Mente’s opinion was entitled to “little” weight in light of

 evidence that plaintiff’s symptoms stabilized after his hospitalization in December of 2016. 6 (Tr.

 24). Though plaintiff’s symptoms may have stabilized briefly after his October 2016

 hospitalization, evidence of sustained improvement in plaintiff’s condition is lacking. To the

 contrary, the record shows that plaintiff’s level of care at Solutions was increased in February




        6
            Plaintiff was hospitalized for mental health symptoms from October 10 to 14, 2016. (Tr. 595-620).

                                                         26
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 27 of 33 PAGEID #: 1265




 2017 due to serious and persistent mental illness. (Tr. 680). Further, Ms. Mente continued to

 adjust plaintiff’s medications over the ensuing months of treatment. See Tr. 698-99- medications

 were started during plaintiff’s hospitalization in October 2016; Tr. 677- his BuSpar dose, which

 had been started two weeks earlier due to increased anxiety, was increased in December 2016;

 Tr. 645- BuSpar dose was increased to 20 mg twice daily in July 2017; Tr. 937-38 - BuSpar dose

 was increased to 30 mg twice daily in November 2017; Tr. 1041- hydroxyzine was increased in

 March 2018). In finding that plaintiff’s condition was nonetheless stable, the ALJ selectively

 parsed the medical records to support her finding despite evidence to the contrary. See

 Germany-Johnson, 313 F. App’x at 777. The ALJ was not entitled to discount Ms. Mente’s

 assessment based on an unsupported finding that plaintiff’s medical condition had stabilized.

        Next, the ALJ did not reasonably rely on the mental health findings and the “[o]verall

 examinations” of providers who treated plaintiff for his physical impairments to discount Ms.

 Mente’s assessment of plaintiff’s mental functioning. (Tr. 24-25). The ALJ found

 inconsistencies between Ms. Mente’s January 2018 assessment and the routine mental health

 findings generated by plaintiff’s doctors who treated him for his physical impairments, most of

 whom saw him only once, in 2016 and in May, August, and September 2017. (Tr. 25, citing Tr.

 1011, 1016-17, 1025-26, 903-08, 1076-78). However, the ALJ did not explain why she credited

 the perfunctory findings of these providers over the findings of Ms. Mente, a specialist in mental

 health who saw plaintiff on a regular basis over an extended time period, even though Ms.

 Mente’s findings appear to be consistent with plaintiff’s psychiatric hospitalization in October

 2016; his transfer to an increased level of care in February 2017 for serious and persistent mental




                                                 27
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 28 of 33 PAGEID #: 1266




 illness; his reports of increased symptoms; the mental status examination findings by both Ms.

 Mente and BBHS; and the continued adjustments to plaintiff’s medications.

        Finally, the ALJ improperly construed evidence concerning plaintiff’s ability to perform

 activities of daily living and his described activities when evaluating Ms. Mente’s assessment.

 (Tr. 24; see Tr. 23, citing Tr. 624, 631, 675). The ALJ found that plaintiff’s reported symptoms

 and limitations were inconsistent with his reports in August 2017 that he went to the gym with

 his sister twice each week (Tr. 24); he had taken a trip with his sister (Id.); he was “working out”

 and had been “doing a lot or walking” in May 2016 following knee surgery (Tr. 1080); and his

 failure to take care of himself recently was not due to his mental health symptoms. (Tr. 24-25).

 The ALJ mischaracterized the evidence as inconsistent with plaintiff’s reported difficulties in

 leaving his house and being around other people due to his anxiety. In fact, the records show

 that in August 2017, plaintiff reported to Ms. Mente that he could only walk his dog in a field

 behind his house where no other people were around due to his high level of anxiety. (Tr. 631).

 Plaintiff also reported in August 2017 that he had “started going to the gym with his sister” and

 he was “open to” going there twice a week, but there is no indication that plaintiff was able to

 attend the gym with his sister for any length of time and was ever actually able to go twice a

 week. (Tr. 628). In fact, plaintiff reported during this same time frame “that his anxiety has

 been really bad lately and he believes that’s [due to] the weather improving. [He] reported that

 he’s having panic attacks on a regular basis [due to] seeing more of the people coming out of

 their house[s].” (Id.). Plaintiff also reported that he had been feeling “very depressed” for about

 one month and his suicidal ideation had increased in frequency. (Tr. 624). Further, though the




                                                  28
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 29 of 33 PAGEID #: 1267




 ALJ suggested that plaintiff did not neglect his self-care due to his mental health symptoms

 because he disavowed this was the reason at one visit with his case manager (see Tr. 1053), the

 record consistently documents that plaintiff’s appearance was unkempt or disheveled. (See, e.g.,

 Tr. 370 - 3/21/2016; Tr. 632- 8/7/2017; Tr. 924, 11/28/2017; Tr. 1058- 1/30/2018; Tr. 1039,

 3/6/2018). Plaintiff also acknowledged one month after he denied neglecting his self-care due to

 depression that his anxiety worsened as it got warmer out and he was “still having problems with

 motivating and going days without showering.” (Tr. 1036). Thus, plaintiff’s daily activities are

 not inconsistent with Ms. Mente’s assessment of his mental functioning and do not substantially

 support the ALJ’s decision to discount Ms. Mente’s assessment.

        Although the ALJ set forth numerous reasons for rejecting Ms. Mente’s assessment of

 plaintiff’s functional capacity, the Court determines that the ALJ’s reasons are not supported by

 substantial evidence in the case record. Ms. Mente treated plaintiff on a regular basis, she

 consistently adjusted plaintiff’s medications throughout the relevant time period, and she treated

 him in conjunction with other providers at Solutions at an increased level of care in an effort to

 ameliorate plaintiff’s ongoing and serious mental health symptoms. The evidence shows that

 Ms. Mente’s opinion was well-supported by her findings and other evidence in the record.

 Plaintiff’s first assignment of error as it relates to his DIB claim should be sustained for these

 reasons.

                b. Plaintiff’s SSI application

        As indicated supra, the ALJ did not properly evaluate plaintiff’s SSI claim under the

 correct rules and regulations. In determining that Ms. Mente’s opinion was entitled to “little




                                                  29
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 30 of 33 PAGEID #: 1268




 weight,” the ALJ found that Ms. Mente “is not an acceptable medical source” under 20 C.F.R. §

 416.902 and that Ms. Mente’s December 2016 opinion that plaintiff was disabled is a

 determination reserved to the Commissioner under 20 C.F.R. § 416.927(d). (Tr. 24). The ALJ

 erroneously applied these regulations to plaintiff’s SSI claim. Section 416.902 was amended

 effective March 27, 2017, prior to the date plaintiff filed his claim for SSI benefits in July 2017.

 Under the regulation as amended, a nurse practitioner is considered an “acceptable medical

 source.” See 20 C.F.R. § 416.902(a)(7) (March 27, 2017) (a “Licensed Advanced Practice

 Registered Nurse, or other licensed advanced practice nurse with another title, for impairments

 within his or her licensed scope of practice” is an “[a]cceptable medical source” for SSI claims

 filed on or after March 27, 2017); Sutton v. Berryhill, 358 F. Supp. 3d 162, 168 n. 4 (D. Mass.

 2019) (citing 20 C.F.R. § 404.1502(a)(7)) (a nurse practitioner is considered to be an “acceptable

 medical source” for claims filed on or after March 27, 2017”). Thus, for purposes of plaintiff’s

 SSI claim, the ALJ erred by finding Ms. Mente was not an “acceptable medical source” and

 giving her opinion less weight on this basis.

        Further, the ALJ erroneously applied 20 C.F.R. § 416.927 when evaluating plaintiff’s

 claim for SSI. Section 416.927 applies to the evaluation of medical opinion evidence for SSI

 claims filed before March 27, 2017. The regulation does not apply to claims for SSI filed after

 that date. Instead, the rules set forth in 20 C.F.R. §§ 416.920b and 416.920c apply to claims for

 SSI filed after March 27, 2017. See 20 C.F.R. §§ 416.913, 416.920c.

        Because the ALJ did not evaluate plaintiff’s claim for SSI benefits under the correct

 regulations, the ALJ’s decision denying plaintiff’s SSI claim should not stand. See Rabbers, 582




                                                  30
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 31 of 33 PAGEID #: 1269




 F.3d at 651 (quoting Bowen, 478 F.3d at 746) (“a decision of the Commissioner will not be

 upheld where the SSA fails to follow its own regulations and where that error prejudices a

 claimant on the merits or deprives the claimant of a substantial right.”). Plaintiff’s first

 assignment of error as it relates to the ALJ’s decision to deny his claim for SSI benefits should

 be sustained.

        2. Consideration of plaintiff’s varying symptoms over time

        Plaintiff alleges as his second assignment of error that the ALJ erred by failing to

 recognize that the severity of his symptoms fluctuated and by selectively citing records that

 supported her findings that plaintiff’s symptoms were less severe than he alleged. (Doc. 12 at

 21-22). For the reasons discussed supra, plaintiff’s second assignment of error is well-taken. In

 addition to relying on inapplicable regulations, the ALJ did not perform a proper analysis of the

 medical evidence that supported plaintiff’s claims for DIB and SSI and instead selectively parsed

 the evidence to discredit Ms. Mente’s assessment and find that plaintiff’s mental impairments

 were not disabling. See Germany-Johnson, 313 F. App’x at 777. Plaintiff’s second assignment

 of error should be sustained.

 III. Conclusion

        In determining whether this matter should be reversed outright for an award of benefits or

 remanded for further proceedings, the Court notes that all essential factual issues have not been

 resolved in this matter, nor does the current record adequately establish plaintiff’s entitlement to

 benefits as of his alleged onset date. Faucher v. Secretary of H.H.S., 17 F.3d 171, 176 (6th Cir.

 1994). This matter should be remanded for further proceedings, including reevaluation of the




                                                   31
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 32 of 33 PAGEID #: 1270




 treating nurse practitioner’s opinion under the applicable regulations, reevaluation of the

 opinions of the other medical sources of record, and additional vocational and other testimony as

 warranted, consistent with this decision.

                        IT IS THEREFORE RECOMMENDED THAT:

        The decision of the Commissioner be REVERSED and the matter be REMANDED for

 further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).



          9/22/2020
 Date: _________________________                      ______________________________
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge




                                                 32
Case: 1:19-cv-00651-MWM-KLL Doc #: 19 Filed: 09/23/20 Page: 33 of 33 PAGEID #: 1271




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 CHRIS WITT, JR.,                                      Case No. 1:19-cv-651

        Plaintiff,                                     McFarland, J.
                                                       Litkovitz, M.J.
 vs.

 COMMISSIONER OF
 SOCIAL SECURITY,

        Defendant.


  NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party's objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                 33
